988 F.2d 1280
300 U.S.App.D.C. 322
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Roland FIELDS, Appellant.
No. 92-3135.
United States Court of Appeals, District of Columbia Circuit.
Feb. 19, 1993.

D.D.C., 786 F.Supp. 18.
AFFIRMED.
Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The district court properly concluded that the appellant was not seized when he was approached by police officers while sitting on a bus.   See Florida v. Bostick, 111 S.Ct. 2382, 2386-87 (1991);   United States v. Lewis, 921 F.2d 1294, 1297-98 (D.C.Cir.1990).   Further, the district court properly concluded that the appellant abandoned the suitcase with the drugs when he specifically denied ownership of the suitcase upon inquiry by the police officer.   See United States v. Lewis, 921 F.2d at 1302 ("A voluntary denial of ownership demonstrates sufficient intent of disassociation to prove abandonment.").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.